Bird, J.
This is an action brought by plaintiff to recover damages for an assault and battery which occurred on the seventh day of August, 1911. There was no evidence in justification of the acts of defendant but the bill of exceptions sets forth that at the beginning of the trial plaintiff’s attorney, in answer to inquiry, stated that he claimed damages for wounded pride, humiliation, etc., and'punitive damages. The defendant offered evidence tending to show conduct on the part of plaintiff on Saturday, August 5, 1911, which would *45naturally arouse the indignation and outrage the feelings of plaintiff. The evidence offered was excluded. Evidence of conversation or statements of plaintiff was also offered by defendant but was excluded as not occurring on the day of the alleged assault.
It is the opinion of the court that the ruling in both instances was erroneous. Prentiss v. Shaw, 56 Maine, 427; Palmer v. M. C. R. R. Co., 92 Maine, 399. “Mere evidence of general bad character, — or unpopularity, or of acts or declarations of ancient date, or not clearly and really part and parcel of the matter in question, must be excluded. But time is not of the essence of the principle, but fairly established direct connection, as cause or effect.” Prentiss v. Shaw, 56 Maine, 427, 441-442. If the plaintiff claims punitive damages, or damages for his injured feelings, the spirit and conduct of the defendant may be inquired into, to enhance or aggravate, and as well, the plaintiff’s own conduct and the provocation by him if any, to mitigate the damages. Palmer v. Maine Central R. R. Co., supra, at page 412.

Exceptions sustained.